PER CURIAM.
We do not conclude there was an abuse of discretion in the trial court’s denial of the former wife’s petition for increased alimony. See Bedell v. Bedell, 583 So.2d 1005, 1007 (Fla.1991) (in a proceeding to increase alimony, “[A] substantial increase in the financial ability of the paying spouse, standing alone, may justify but does not require an order of increased alimony. Subject to the abuse of discretion principle set forth in Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980), the final decision rests with the circuit court.”); Compare Schlesinger v. Emmons, 566 So.2d 583 (Fla. 2d DCA 1990).
We also do not conclude there was an abuse of discretion in the amount of the trial court’s award of attorney’s fees and costs to the former wife.
Affirmed.
SCHOONOVER, C.J., and LEHAN and PARKER, JJ., concur.